DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 18 – 22, and 24 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Upon further consideration of the claims, it is noted that Claim 1 sets forth a foamable polymeric mixture in which there is a first phase domain comprising the primary polystyrene composition, a second phase domain comprising a graphite masterbatch, a blowing agent composition, and optionally one or more additives.  As written, it is unclear in what domain(s) the blowing agent composition and additive are included, i.e. if either or both are present as part of the one or both of the recited first and second phase domains or they constitute distinct third and fourth phase domains.
Claim 1 now sets forth a foamable polymer mixture consisting of the recited components.  However, the claim still subsequently sets forth a first phase domain comprising a primary polystyrene composition, a blowing agent composition comprising one or more hydrofluoorolefins and the recited one or more co-blowing agents; a second phase domain comprising a graphite masterbatch comprising at least one infrared attenuating agent comprising 
graphite which is compounded in a styrene-acrylonitrile copolymer (SAN) carrier compositions.  The transitional phrase “consisting of” excludes any 
Similarly, Claim 24 now sets forth an extruded polymeric foam prepared from a foamable polymer material consisting of the recited components.  comprising one or more hydrofluoorolefins and the recited one or more co-blowing agents; and a graphite masterbatch comprising graphite compounded in a styrene-acrylonitrile copolymer (SAN) carrier composition.  The metes and bounds of the claim are unclear, as the transitional phrase “consisting of” in the preamble excludes the presence of unrecited ingredients while the recitation of various compositions “comprising” ingredients in Claim 24 would appear to imply that additional, unrecited ingredients are possibly present.  For the purposes of further examination, Claim 24 will be interpreted as setting forth the foamable polymeric material may only include polystyrene, one or more hydrofluoroolefins, one or more co-blowing agents selected from hydrofluorocarbons and carbon dioxide, a graphite masterbatch compounded in a styrene-acrylonitrile copolymer (SAN) carrier compounds, and optionally one or more of the recites species of additives, i.e. the ingredients expressly set forth in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0148916 to Loh et al. in view of US 2013/0203878 to Igualada et al. and US 2004/0256594 to Singh et al. 
Regarding Claims 1, 4, and 20 - 22.  Loh et al. teaches a foamable polymeric mixture comprising polystyrene, multi-layered nanographite, and a blowing agent.  Loh et al. teaches the nanographite may be compounded with a polymer carrier (Paragraph 0046 and 0049 – 0051).  As the nanographite and polymer carrier are compounded/combined previously, the compounded nanographite and polymer carrier are reasonably considered to correspond to a graphite masterbatch.  Loh et al. teaches the nanographite may be present in an amount of preferably about 0.5 to about 3.0 weight percent of the total composition (Paragraph 0052).  Loh et al. further teaches the foamable composition may include a hydrofluorocarbon blowing agent, as well as a natural gas such as carbon dioxide (Paragraph 0052).  As Loh et al. teaches all additional additives are optional (Paragraphs 0049 – 0051), embodiments in which the foamable polymeric mixture consists of only the aforementioned ingredients are readily envisioned from the reference disclosure.
Loh et al. teaches the polymeric carrier may be selected from carriers such as polystyrene and polymethyl methacrylate (Paragraph 0046).  Secondary reference Igualada et al. also teaches the concept of compounding additives, such as graphite, in a 
Loh et al. further teaches the foamable composition may include a hydrofluorocarbon blowing agent such as HFC-152a, as well as a natural gas such as carbon dioxide (Paragraph 0052).  Loh et al. does not expressly teach the composition .

Claims 18 – 19 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0148916 to Loh et al. in view of US 2013/0203878 to Igualada et al. and US 2004/0256594 to Singh et al.
Regarding Claim 24.  Loh et al. teaches a polymer foam prepared from an extruded foamable polymeric material, i.e. an extruded polymeric foam.  The foamable polymeric mixture teaches a foamable polymeric mixture comprising polystyrene, multi-layered nanographite, and a blowing agent.  Loh et al. teaches the nanographite which is compounded with a polymer carrier (Paragraph 0046 and 0049 – 0051).  As the nanographite and polymer carrier are compounded/combined previously, the compounded nanographite and polymer carrier are reasonably considered to 
Loh et al. teaches the polymeric carrier may be selected from carriers such as polystyrene and polymethyl methacrylate (Paragraph 0046).  Secondary reference Igualada et al. also teaches the concept of compounding additives, such as graphite, in a thermoplastic carrier.  Suitable thermoplastic carriers include polystyrene, polymethyl methacrylate, and styrene acrylonitrile copolymers (Paragraphs 72 – 74).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute a styrene acrylonitrile copolymer for the polystyrene or polymethyl methacrylate polymer carrier in Loh et al.  Paragraphs 0014 and 0041 of the PG-PUB of the instant application teach that compounding graphite with a carrier polymer that is not compatible with the primary polystyrene polymer, e.g. a styrene-acrylonitrile copolymer, results in the graphite being substantially contained within a second carrier polymer domain and apart from the first phase 
Loh et al. further teaches the foamable composition may include a hydrofluorocarbon blowing agent such as HFC-152a, as well as a natural gas such as carbon dioxide (Paragraph 0052).  Loh et al. does not expressly teach the composition further comprises a hydrofluoroolefin blowing agent.  However, Singh et al. teaches the concept of using a blowing agent composition comprising HFO 1234ze and optionally HFC-152 and/or carbon dioxide to prepare polystyrene foam (Paragraph 0055).  Before the effective filing date of the claimed invention, it would have been obvious to provide combine HFO-1234ze with the aforementioned blowing agent composition of Loh et al.  The motivation would have been that Singh et al. teaches that the inclusion of HFO-1234ze provides improvements over conventional blowing agent compositions such as a reduction in flammability (Paragraphs 13 and 90).
Regarding Claim 18.  Loh et al. teaches a polymer foam of Claim 24 has an R-value of between about 3 to about 8.  Furthermore, Loh et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, foams having R-values per inch of from 4 to 7 are prepared from a composition comprising the claimed ingredients in the claimed amounts (see, for example, Paragraphs 52 and 53).   Therefore, the claimed effects and physical properties, i.e. a foam having an R-value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claim 19.  Loh et al. teaches a polymer foam of Claim 24 but is silent regarding its compressive strength.  However, Loh et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, foams having compressive strength values in the instantly claimed range are prepared from a composition comprising the claimed ingredients in the claimed amounts (see, for example, Paragraphs 52 and 53).   Therefore, the claimed effects and physical properties, i.e. a foam having a compressive strength value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
Regarding Claims 25 and 26.  Loh et al. teaches a polymer foam of Claim 24 but is silent regarding its average cell size.  However, Loh et al., when modified in the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered.  The Office agrees that the amendments filed October 30, 2020 and entered with the Request for Continued Examination of December 11, 2020 are sufficient to overcome all outstanding claim objections, as well as the rejections under 35 U.S.C. 112(a) and (b); the rejections under 35 U.S.C. 103 as being unpatentable over primary reference US 2011/0144221 to Delaviz et al.; and the obviousness-type double patenting rejection in view of U.S. Application No. 14/800,815.  However, the instant application is not in condition for allowance in light of the new grounds of rejection raised under 35 112(b) and 35 U.S.C. 103.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768